IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                No. 07-10418
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JIMMIE LEE DIXON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:97-CR-84-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Jimmie Lee Dixon, federal prisoner # 29531-077, was convicted of robbery,
attempted robbery, assault with a short-barreled shotgun, using and carrying
a short-barreled shotgun in relation to a kidnapping, and kidnapping for the
purpose of committing aggravated sexual abuse. He appeals the district court’s
denial of his post-judgment motion to question jury members. He argues that
the district court erred by denying his motion because the jury was exposed to
a prejudicial exhibit admitted into evidence at his trial. He additionally asserts

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10418

that the district court erred by denying his previously filed 28 U.S.C. § 2255
motion without holding an evidentiary hearing. For the first time on appeal he
argues that his convictions should be vacated because the trial judge was biased
against him.
      We do not consider Dixon’s claim that the trial judge was biased against
him because it is raised for the first time on appeal of the denial of a collateral
attack upon his convictions. See Whitehead v. Johnson, 157 F.3d 384, 388 (5th
Cir. 1998). This appeal is “from the denial of a meaningless, unauthorized
motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly,
it is DISMISSED as frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983).




                                        2